NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                  FRANK LUYET, et al., Plaintiffs/Appellees,

                                         v.

 MARIPOSA LANDSCAPE ARIZONA, INC., et al., Defendants/Appellees.

                                        and

                 STATE OF ARIZONA, Defendant/Appellant.

                              No. 1 CA-CV 21-0543
                                FILED 11-10-2022


            Appeal from the Superior Court in Maricopa County
                           No. CV2017-014464
             The Honorable Roger E. Brodman, Judge Retired

                                   AFFIRMED


                                    COUNSEL

Matthew P. Millea PLC, Scottsdale
By Matthew P. Millea
Co-Counsel for Plaintiffs/Appellees Frank Luyet and Jennifer Haggerty

Mark J. DePasquale PC, Phoenix
By Mark J. DePasquale
Co-Counsel for Plaintiffs/Appellees Frank Luyet and Jennifer Haggerty
             LUYET, et al. v. MARIPOSA LANDSCAPE, et al.
                           Decision of the Court

Hinshaw & Culbertson LLP, Phoenix
By Randy Aoyama, Bradley L. Dunn, Megha Singh
Counsel for Defendant/Appellee Mariposa Landscape Arizona, Inc.

Arizona Attorney General’s Office, Phoenix
By G. Michael Tryon, Daniel P. Schaack, Rebecca Banes
Counsel for Defendant/Appellant State of Arizona

Wilenchik & Bartness PC, Phoenix
By Dennis I. Wilenchik, Barbara J. Stansil
Co-Counsel for Defendant/Appellee City of Peoria

City of Peoria, Peoria
By Melinda A. Bird
Co-Counsel for Defendant/Appellee City of Peoria


                      MEMORANDUM DECISION

Judge Angela K. Paton delivered the decision of the Court, in which
Presiding Judge Maria Elena Cruz and Judge Peter B. Swann joined.


P A T O N, Judge:

¶1           The State of Arizona appeals from the superior court’s order
granting a motion for a new trial. For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2             In Peoria, a stretch of Grand Avenue/U.S. Route 60 passes
between an RV park and industrial buildings on its way northwest before
reaching downtown Peoria. This roadway has no streetlights or sidewalks
after it passes through a six-way intersection with North 75th Avenue and
Olive Avenue except for some foliage and gravel along the sides of the road.
No signs prohibit pedestrian traffic, and no fences keep pedestrians out. On
this road, a vehicle struck and killed Gavin Haggerty (“Gavin”), a few hours
before dawn in November 2016.

¶3             Gavin’s parents (Frank Luyet and Jennifer Haggerty,
collectively “the Luyets”) sued the State, the City of Peoria, and the street
maintenance provider for their alleged negligence in constructing and
maintaining this stretch of roadway. The Luyets argued that the roadway

                                      2
             LUYET, et al. v. MARIPOSA LANDSCAPE, et al.
                           Decision of the Court

was unreasonably dangerous for pedestrians, as it possessed neither the
safety features necessary to walk along its sides, nor warnings that
pedestrians should keep out.

¶4            The State has an affirmative defense to actions such as this
alleging negligent roadway design. See A.R.S. § 12-820.03(A). To prove the
affirmative defense, the State must establish that the road’s plan or design
was “prepared in conformance with generally accepted engineering or
design standards.” Id. Defendants must also prove that they gave the
public “a reasonably adequate warning of any unreasonably dangerous
hazards.” Id. Because a genuine issue of material fact existed as to whether
Defendants met this burden, Defendants moved to bifurcate the trial.
A.R.S. § 12-820.03(B).

¶5            The superior court granted the motion, ordering that “the
only issue [for the first trial] will be whether the [government defendants]
were negligent and whether the affirmative defense under A.R.S. § 12-
820.03 applies. The Court does not intend to address causation,
comparative fault or damages at the first trial.” Prior to trial, the Luyets
filed motions in limine, asking the court to preclude unfairly prejudicial or
irrelevant evidence—including Gavin’s state of intoxication and the issue
of causation. The superior court granted the Luyets’ motion, noting that
“[w]hether [Gavin] was intoxicated is not a relevant inquiry into whether
the design was negligent. The information is clearly more prejudicial than
probative.”

¶6           During its opening statement, the State said:

      [W]hat this case is ultimately about, digging deep through all
      the engineering guidelines, recommendations, references
      manuals, what this case is really all about is whether the State
      is responsible for people who stand in the street on Grand
      Avenue at 4:40 a.m. in the morning in the dark in that
      industrial area and get hit by oncoming traffic. What this case
      is about is whether people should be expected to take
      perfectly good care of themselves when there's no sidewalk in
      an industrial area where there's clearly no lighting that
      anyone looking at would be able to tell or whether the State
      should be required to serve as a nanny state and protect
      perfectly functional adults from themselves.

Counsel for the Luyets did not contemporaneously object to the State’s
opening statement.

                                     3
              LUYET, et al. v. MARIPOSA LANDSCAPE, et al.
                            Decision of the Court

¶7            After a three-day trial, the jury found the State was not
negligent by a 6-3 vote. After the verdict, the Luyets filed a motion for a
new trial under Arizona Rule of Civil Procedure 59, arguing the State
deliberately violated the court’s order in limine in its opening statement,
that the prejudicial effect of the violation was impossible to determine, and
that the violation was apparently successful in achieving its goal of a
defense verdict. See Leavy v. Parsell, 188 Ariz. 69, 73 (1997).

¶8              The superior court granted the motion. The court noted that
it was the State, not the Luyets, who requested the bifurcated trial. The
court reviewed its grant of the motion in limine and discussion of the
motion at the Final Trial Management Conference and found that the State
should have been aware that “causation and comparative fault were not at
issue at this mini-trial.” The court found that the State’s argument injected
at least five irrelevant issues into the trial:

        1) that the accident occurred at 4:40 a.m. on a Saturday
        morning; 2) that the decedent was standing in the street; 3)
        that the decedent was a “functional” adult; 4) that the
        decedent was hit by a driver going to work and 5) raising the
        issue of the decedent’s comparative fault by suggesting the
        decedent failed to take care of himself.

¶9              But the court also noted that the Luyets did not immediately
object to these statements or seek a curative instruction. The court noted
that it first sua sponte raised the issue of whether the opening statement
violated the order in limine at a subsequent bench conference but the Luyets
still did not propose a curative instruction or other remedy at that time.

¶10           Nonetheless, the court declined to apply the State’s requested
fundamental error standard of review, noting that in its estimation, “the
fundamental error analysis fails to account for sanctions arising from
intentional misconduct.” The court suggested that a denial of the motion
under these facts may “encourage attorneys to raise inadmissible and
improper evidence during [an] opening statement, forcing opposing
counsel to object.” The court granted the motion in a signed order. The
State timely appealed the order granting the new trial “and all rulings
leading to that order.”

                               DISCUSSION

   I.      The order granting a motion for a new trial is an appealable
           order.


                                     4
             LUYET, et al. v. MARIPOSA LANDSCAPE, et al.
                           Decision of the Court

¶11            The Luyets argue that the order granting their Rule 59 motion
is not an appealable order. They note that statutes outlining appellate
jurisdiction have been interpreted “in favor of finality,” citing our decision
in Maria v. Najera, 222 Ariz. 306 (App. 2009), and some historical
construction of the statute. We have an independent duty to determine
whether we have jurisdiction over an appeal. Bridgeman v. Certa, 251 Ariz.
471, 473, ¶ 5 (App. 2021).

¶12              The State argues we have jurisdiction under the plain
language of A.R.S. § 12-2101(A)(5)(a), which provides that “[a]n appeal may
be taken . . . from an order . . . [g]ranting or refusing a new trial.” We agree.
We have previously granted review from motions denying or granting a
motion for new trial that either do not reference a final judgment or where
a final judgment has not been entered. See Wells v. Tanner Bros. Contracting
Co., 103 Ariz. 217, 219-220 (1968) (“It is quite clear that under [A.R.S. § 12-
2101] an order granting a new trial is substantively an appealable order.”).

¶13           The case law cited by the Luyets is also distinguishable. Maria
concerned an appeal from the denial of a motion for a new trial after the
entry of partial summary judgment against a plaintiff. 222 Ariz. at 307-08.
An appeal from the denial of a motion for a new trial, filed after a grant of
partial summary judgment without Rule 54(b) language, is not permissible
because the underlying summary judgment is not appealable without
finality language. See Brumett v. MGA Home Healthcare, L.L.C, 240 Ariz. 420,
430, n.10 (App. 2016); see also A.R.S. § 12-2101(A)(1). In other words, a
litigant cannot apply a coat of Rule 59 paint on an otherwise unappealable
interlocutory order to seek appellate review. But here, an order for a new
trial—coming after the completion of a jury trial—is an appealable
interlocutory order under the plain text of Section 12-2101(A)(5)(a). We
have jurisdiction.

   II.     The trial court did not abuse its discretion by granting the
           Luyets’ motion for a new trial.

¶14            We review an order for a new trial under Rule 59 for an abuse
of discretion. Englert v. Carondelet Health Network, 199 Ariz. 21, 25, ¶ 5 (App.
2000); see also Grant v. Ariz. Pub. Serv. Co., 133 Ariz. 434, 451 (1982) (“The
granting or denial of a new trial on the grounds of misconduct of counsel is
a matter within the trial court’s discretion.”). “We generally review an
order granting a new trial more liberally than an order denying one.” Reyes
v. Town of Gilbert, 247 Ariz. 151, 157, ¶ 21 (App. 2019). Where a new trial is
justified by any ground cited in the order, we will affirm the order. Reeves
v. Markle, 119 Ariz. 159, 163 (1978). A new trial may be granted based on

                                       5
             LUYET, et al. v. MARIPOSA LANDSCAPE, et al.
                           Decision of the Court

the improper argument of counsel in violation of an order in limine. Ariz.
R. Civ. P. 59(a)(1)(A), (B); see also McRae v. Forren, 5 Ariz.App. 465, 468
(1967).

¶15            “[M]isconduct alone,” however, “will not warrant a new trial
. . . .” Leavy v. Parsell, 188 Ariz. 69, 73 (1997). The misconduct must
“materially affect[] the rights of the aggrieved party.” Id. at 72 (citing Grant
v. Ariz. Pub. Serv. Co., 133 Ariz. 434, 454 (1982)). Prejudice should be found
in a close case if:

       (1) [T]he misconduct is significant, especially if the record
       establishes knowing, deliberate violations of rules or court
       orders that a litigant may confidently expect to be observed
       by his or her adversary;

       (2) [T]he misconduct is prejudicial in nature because it
       involves essential and important issues, but the extent is
       impossible to determine in a close case; and

       (3) [T]he misconduct is apparently successful in achieving its
       goals.

Leavy, 188 Ariz. at 73. Here, the superior court found all three prongs were
met. The court found that the State knowingly and deliberately violated
court orders meant to limit the scope of the trial to whether the State
negligently designed the roadway. Further, those orders were necessitated
by the State's request to bifurcate the trial. The court found the statements
were prejudicial and cited the closely divided verdict and jury’s short
deliberation as evidence of that prejudice. The court found the misconduct
to be successful because the State prevailed at trial.

   A. The Luyets’ failure to contemporaneously object did not preclude
      the court from ordering a new trial.

¶16            The objection presented in a motion in limine is preserved
when that motion is ruled upon. State v. Anthony, 218 Ariz. 439, 446 (2008).
This is true even if the motion is granted. State v. Coleman, 122 Ariz. 99, 100-
101 (1979) (holding it was unnecessary for defendant to renew objection
after motion in limine was granted); see also Liberatore v. Thompson, 157 Ariz.
612 (App. 1988) (upholding the grant of a motion for a new trial based on
the violation of an order in limine where counsel did not object until after
counsel’s arguments).



                                       6
             LUYET, et al. v. MARIPOSA LANDSCAPE, et al.
                           Decision of the Court

¶17           The State contends that the Luyets sat on their rights by failing
to object during the State’s opening statement and thereby waived any
argument to the superior court. We agree with both the State and the
superior court that it would have been a much better practice for the Luyets
to object immediately after the State’s attorney started his remarks in
violation of the order in limine. But the State has provided us with no
authority suggesting that, on this set of facts, the superior court abused its
discretion by granting a motion for a new trial based on the State’s violation
of the limine order. See Liberatore, 157 Ariz. at 619 (“We know of no rule,
nor would we adopt a rule, that a lawyer has insufficiently preserved an
objection to improper argument by embodying the objection in a successful
motion in limine in advance of argument.”).

¶18            As we said in Liberatore, there is a difference between waiving
an argument on appeal for failure to object and finding that the superior court
abused its discretion by ordering a new trial after making a finding of
misconduct. Compare id. at 619-20; with State v. Lichon, 163 Ariz. 186, 189
(App. 1989) (Defendant waived argument on appeal concerning violation
of order in limine by the State); Martinez v. Jordan, 27 Ariz. App. 254, 256
(1976) (Plaintiff waived similar argument on appeal).

¶19            The case law cited by the State stands for the proposition that
a party may waive an argument based on the violation of an order in limine.
See Lichon, 163 Ariz. at 189. But a rule that the superior court does not abuse
its discretion by denying such a motion does not necessitate that we find an
abuse of discretion where it grants such a motion. While such a party fails
to object at their hazard, we cannot say that a superior court abuses its
discretion in weighing the delay against the seriousness of the violation.

¶20            Here, the Luyets filed a motion in limine specifically seeking
to preclude evidence of Gavin’s intoxication at the time of the accident. It
also sought to preclude “evidence relevant only to causation, comparative
fault or damages,” in this first trial. The court granted the motion. The
superior court did not abuse its discretion by granting a new trial based on
the State’s violation of this order in limine, even where the Luyets failed to
contemporaneously object.

   B. The superior court did not abuse its discretion by finding the State
      violated the order in limine.

¶21           The State argues that it did not violate the court’s order in
limine. The State first points to portions of its opening statement that were
cited in the motion for a new trial and alleges they were relevant to the

                                      7
             LUYET, et al. v. MARIPOSA LANDSCAPE, et al.
                           Decision of the Court

State’s duty of care. We therefore must consider whether the State’s
argument was (1) relevant to the issues in the first trial and (2) whether it
violated the granted motion in limine.

¶22           In its order bifurcating the two trials, the court stated that:

       If the trials are bifurcated, the only issue at the first trial will
       be whether the governmental entities were negligent and
       whether the affirmative defense under A.R.S. § 12-820.03
       applies. The Court does not intend to address causation,
       comparative fault or damages at the first trial. The Court does not
       believe the issues of the governmental entities’ negligence
       and the affirmative defense can be logically separated, so it
       makes sense to try the issues at the same time . . . . Some of
       the governmental entities’ conduct may, of course, still be
       relevant at the second trial, because the governmental entities’
       conduct may be relevant to a determination of comparative
       fault.

(Emphasis added). Put another way, while the term negligence refers to the
four elements of a duty of care, the breach of that duty, causation of an
injury, and damages, the court was putting off the latter two elements for
the second trial. See Cal-Am Props. Inc. v. Edais Eng’g Inc., 253 Ariz. 78, 81,
¶ 5 (2022). The issue for the first trial was whether Defendants breached
their duty of care in designing this segment of roadway.

¶23          We next consider the language of the court in its minute entry
granting the motion in limine:

       The motion is granted. Whether plaintiff’s decedent was
       intoxicated is not a relevant inquiry into whether the design
       was negligent. The information is clearly more prejudicial
       than probative.

But while the order referred to the alleged intoxication, the granted motion
was broader, asking the court to exclude “evidence relevant only to
causation, comparative fault or damages” as irrelevant under Arizona Rule
of Evidence 401. The discussion in the motion included evidence that Gavin
was intoxicated at the time of the accident, but also included disputes over
where Gavin was located and whether he was moving at the time of the
accident. We do not read the court’s minute entry as only precluding the
intoxication evidence. The motion was granted as to all evidence relevant
to causation and comparative fault—not granted in part. The court stated


                                        8
             LUYET, et al. v. MARIPOSA LANDSCAPE, et al.
                           Decision of the Court

that the evidence was precluded for being irrelevant to “whether the design
was negligent.” (Emphasis added).

¶24              Finally, we turn to the discussion held at the Final Pretrial
Management Conference. There, the court stated that, in addition to
Gavin’s alleged intoxication having no relevance to the phase-one trial,
“[t]his [trial] regard[s] negligence and standard of care . . . [a]gain, looking
at it from the other side, the whole purpose of this statute is just to put this
[planning] decision into a vacuum.” The court noted that the identity of the
victim, his intoxicated state, and where the victim was going, were “not
relevant to the issue of negligent design.”

¶25            The superior court was correct in finding that its order in
limine had been violated. The order, by granting the motion in its entirety,
precluded evidence concerning anything other than the government
entities’ duty and breach in the first trial. As the court aptly summarized,
the State’s opening statement introduced as many as five issues precluded
under the order. The court’s comments on the record and written rulings
should have put the State on notice as to the boundaries of the trial, and, as
the superior court pointed out, at no point did the State request to clarify
the court’s rulings. The court did not abuse its discretion in making this
finding.

   C. The superior court did not abuse its discretion by finding the
      State’s improper argument prejudiced the Luyets.

¶26            We will affirm the grant of a motion for a new trial if evidence
in the record supports a finding of prejudice. Leavy, 188 Ariz. at 72 (quoting
Grant, 133 Ariz. at 456-57). We examine each three Leavy factors in turn.

              1. The State’s misconduct was significant.

¶27            The first Leavy factor is whether the misconduct was
significant. As the superior court noted, it was the State who requested a
bifurcated trial. The State had ample opportunity to seek clarification of
orders in limine that limited the evidence at issue and knew or should have
known that causation and comparative fault were not at issue.
Consequently, violation of the minute entry was willful and knowing, i.e.,
significant. Id. at 73.

¶28          The State argues that because some of the five objectionable
statements could have been guessed at by the jury through evidence
introduced by both sides, the misconduct was not significant. We disagree.


                                       9
             LUYET, et al. v. MARIPOSA LANDSCAPE, et al.
                           Decision of the Court

¶29            Further, the examples of purported introduction of irrelevant
evidence by the Luyets the State provides are inapposite. The first example
the State gives is a stipulated statement read by the court, contending that
it too introduced irrelevant issues. But the statement read by the court, even
if it allowed the jurors to guess at irrelevant issues, on its own terms
highlighted what the focus of the trial was:

       This case arises out of a collision between a pickup truck and
       a pedestrian on November 19, 2016. Plaintiffs Frank Luyet
       and Jennifer Haggerty claim that the State of Arizona
       negligently designed Grand Avenue because no sidewalk
       was constructed between 75th Avenue and 83rd Avenue on
       Grand Avenue. Plaintiffs claim that the standard of care
       required the State of Arizona to include a sidewalk as part
       of the design. In the alternative if a sidewalk was not to be
       constructed, the Plaintiffs claim that the State was negligent
       for failing to post a No Pedestrian sign at the [end of] the
       sidewalk at 75th Avenue.

       The State of Arizona responds that Grand Avenue was
       reasonably safe and conformed to the appropriate
       engineering and design standards of care without a sidewalk.
       The State also denies that any additional signage, barriers, or
       lighting were necessary or appropriate or that an
       unreasonably dangerous hazard existed at the time of the
       collision that required some kind of warning to allow the
       public to take suitable precautions.

This is not what the State did in its opening. Unlike the stipulated
statement, the State’s opening did not merely reinforce the premise that this
mini-trial was about the State’s obligation to conform to engineering and
design standards. The State’s opening statement discussed allegations that
were appropriate only in the context of comparative fault. Indeed, the State
told the jurors that the case was “really all about” issues relating to
comparative fault and causation that the superior court declared off limits,
rather than the issue of design.

¶30           The State points to testimony concerning the existence or
nonexistence of lighting and the use of shrubbery in landscaping. Again,
these are design features properly within the ambit of a trial on engineering
and design standards. The State also points to testimony that traffic
engineers expect pedestrians to “follow certain traffic laws” and not behave
recklessly. While this testimony might also have been useful in a

                                     10
             LUYET, et al. v. MARIPOSA LANDSCAPE, et al.
                           Decision of the Court

comparative fault context, we cannot say the superior court abused its
discretion in distinguishing between this testimony—which was also
relevant to design standards—and the State’s opening argument.

¶31            The State also argues that the Luyets’ discussion of the
objectionable opening in the Luyets’ closing renders the State’s error
harmless. As the Luyets point out, we have previously rejected this
argument. State v. Keeley, 178 Ariz. 233, 236 (App. 1994) (rejecting State’s
argument that Defendant’s attempt to address State’s improper
commentary on invocation of right to remain silent became harmless after
Defendant’s counsel asked a few questions “to try to minimize the
damage”). At closing, the Luyets’ counsel, after reminding the jury that
what “caused this collision” was not relevant, brought up the State’s
objectionable opening in an attempt to correct any misapprehension as to
the issue at trial. This was permissible.

              2. The misconduct involved important issues because it
                 drew the jury’s attention to issues reserved for the
                 second trial.

¶32           The second Leavy factor is whether the “misconduct is
prejudicial in nature because it involves essential and important issues.”
188 Ariz. at 73. Focusing the jury on the State’s affirmative defense—that
the roadway was built in accordance with applicable standards of
engineering and design—was the purpose of bifurcating the trial. By
contrast, the State’s opening remarks invited the jury to weigh the
responsibility of a “functional adult” against the State’s duty. On this
record, we cannot say the superior court abused its discretion.

              3. The misconduct was apparently successful in achieving
                 its goals.

¶33            The final Leavy factor is whether the misconduct “was
apparently successful.” 188 Ariz. at 73. In weighing this factor, the superior
court considered (1) that the State (who engaged in the purported
misconduct) won, (2) by a narrow margin (6-3), (3) after relatively little
deliberation. We further note that, as in Leavy, both sides produced a
significant amount of technical information for the jury to consider. The
State's narrow victory after a short deliberation despite the volume of
evidence to weigh supports a reasonable inference that the State succeeded
based on its misconduct. See Leavy, 188 Ariz. at 73; see also Kirby v. Rosell,
133 Ariz. 42, 45-46 (App. 1982) (rejecting argument that “proof of actual
prejudice” is required for court to grant motion for a new trial). Again, even

                                     11
             LUYET, et al. v. MARIPOSA LANDSCAPE, et al.
                           Decision of the Court

if we disagreed with the superior court, we cannot find an abuse of
discretion on this record. See Englert, 199 Ariz. at 25 (“We review an order
granting a new trial under a more liberal standard than an order denying
one.”) (citation omitted).

                               CONCLUSION

¶34          We affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        12